In this case, the plaintiffs undertook to recover damages of the defendants because of an automobile *Page 99 
collision. The case was tried to the court without a jury, and judgment was rendered in favor of plaintiffs. The appellants seem to admit that there was sufficient evidence on the question of their negligence and the contributory negligence of the respondents to justify the judgment. At any rate, they do not here raise those questions. Consequently, it will not be necessary for us to state the facts in this regard.
[1] Practically the only ground for reversal is that the evidence is insufficient to support a judgment against the community consisting of the appellant Henry Beckman and his wife. The trial court found that the automobile, which was being driven by the appellant Henry Beckman at the time of the collision, belonged to the community. He testified that he did not own it, but that it belonged to his daughter, and that he had taken it without her knowledge or consent and was driving it at the time of the accident for his own pleasure. He also introduced in evidence a statement in the nature of a bill of sale running from the former owner of the car to the daughter, which bill of sale is dated some two years before the accident. On the other hand, the respondents' testimony shows that the auto was at the home of the appellants; that they had made application for a license for the car for the year 1925, such application being signed by Henry Beckman, by his agent, one Waltersdorph; that the license plate thus issued had been placed on the auto; and that shortly after the accident the appellant Henry Beckman told a policeman that he was the owner of the car. The appellant denied that the man Waltersdorph had any authority to represent him in getting the license or that he even knew him. Neither Mrs. Beckman nor the daughter was produced as a witness, although the testimony indicates that they could easily *Page 100 
have been called. Mr. Beckman's testimony throughout the case is not very satisfactory on many points, and it is plain that the trial court refused to believe him. The fact that the car was in his possession, that he was driving it, and that the license had been issued in his name and was on the car, is at least some substantial proof of the ownership by the community. And these facts, together with the testimony of the policeman to the effect that Beckman had told him that he was the owner of the car, were sufficient to justify the court in finding that it was owned by the community consisting of the appellants. The fact that neither the daughter nor Mrs. Beckman was called as a witness tends to indicate that they would not have substantiated the testimony of Mr. Beckman in this regard.
[2] The only other question submitted for reversal is whether the court was justified in receiving in evidence the application for the license. We think this testimony was clearly admissible.
The judgment is affirmed.
   MACKINTOSH, C.J., PARKER, TOLMAN, and ASKREN, JJ., concur. *Page 101